Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Applicant’s arguments regarding newly amended claim language have been fully considered and are addressed in the rejections cited below. 
	Applicant argues that the claims are allowable because “Beer-Gingold does not appear to teach or suggest that the “controller ... receive[s] the product” “of the execution of the first software component.” Instead, Beer-Gingold appears to be silent in this regard and merely discusses “a task status event which indicates when an execution of the assigned task is finished.” Id., Abstract. The task scheduler controller unit discussed by Beer-Gingold is not configured to handle the product of an execution and merely “schedule[s] tasks.” Id., Abstract.” (Applicant’s Remarks, Pg. 17). Examiner respectfully disagrees. Applicant’s claim language does not define “a product of the execution.” Under the broadest reasonable interpretation, “a product of the execution” can be interpreted to include any information related to the execution. Beer-Gingold  teaches receiving task status events related to task execution (Abstract, for each assigned task, to provide to the task scheduling device at least a task status event which indicates when an execution of the assigned task is finished;[0032], receive the tasks to process and generate a task status event which indicates when an execution of the task is finished. The task status event may be signalled to the task scheduling device 12 and may allow the task scheduling device 12 to assign more tasks to the particular processing unit; [0033], scheduling device 12 may be arranged to analyse task status conditions for processing tasks sharing data buffers with the finished task; and [0039], arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue). This response is applicable to Applicant’s remaining arguments regarding receiving a “product” of the execution.
	Applicant also argues that the claims are allowable because “ Beer-Gingold discusses “inserting [a task] entry in the input queue at a position reflecting its priority of processing.” Beer-Gingold, para. [0043], However, this merely appears to discuss ordering the execution of tasks according to priority, rather than “controlling] an order in which ... one or more variables are provided to the first input interface,” as claim 8 recites, where the product of execution of the first component is “based at least in part on the one or more variables,” as claim 8 recites. Moreover, Beer-Gingold does not teach or suggest “controlling] when the indication [to execute] is sent to the second input interface. Beer-Gingold does not discuss a “second input interface” of a first component “that receives an indication to execute” or timing transmission of “the indication [to execute],” as claim 8 recites. Instead, Beer-Gingold discusses merely assigning tasks between different processing units.” (Applicant’s Remarks, Pg. 19).  Examiner respectfully disagrees.  Beer-Gingold teaches assigning tasks between different processing units based on variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; [0029], assigning a task may also refer to assigning a task identifier or a task descriptor or any other information for enabling the selected processing unit to execute or perform the task. A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors; and [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data) and receiving a product of the execution that was based on the variables ([0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beer-Gingold et al. (United States Patent Publication 20140204103) in view of Tan et al. (United States Patent Publication 20170126801).

As per claim 1, Beer-Gingold teaches the invention substantially as claimed including a non-transitory computer-readable medium storing: 
	a first software component comprising: 
		an input interface ([0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished) configured to receive, from a controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0039], The task scheduler controller unit 24 of the task scheduling device 12 may comprise an input queue and , an indication to execute the first software component ([0026], Assigning a task to a processing unit may refer to allocating the processing resource, i.e. the processing unit and input and output buffer to the assigned task and the data to be processed; and [0042], The task scheduling device 12 may comprise a plurality of task output queues…each connectable to a corresponding one of the plurality of processing units …The task scheduler controller unit 24 may be arranged to assign one or more of the plurality of tasks to the corresponding one of the processing units…arranged to execute the assigned task by inserting the one or more of the plurality of tasks into one or more of the task output queues) and one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0030], The shown data processing system 10 may comprise a flow chain buffer unit 22 arranged to store one or more task parameter tables defining one or more processing flows of one or more of the plurality of tasks and one or more associated flow chains an each of the flow chains may comprise one or more of the plurality of processing units. The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks); 
		first instructions that, when executed by one or more processors ([0003], data processing system contains one or more processing devices), cause the one or more processors to: 
execute the first software component based at least in part on the one or more variables ([0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data) and responsive to receiving the indication ([0030], the task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data ; and [0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished); 
			receive a product of the execution of the first software component ([0032], The task status event may be signaled to the task scheduling device 12);                                                                                                                                                                                                                                    
			an output interface configured to output the product to the controller ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks); 
and 
	the controller comprising second instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
		control values of the one or more variables provided to the input interface, the product of the execution being based at least in part on the values ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain, which may be the same or a different one of the plurality of processing units 16, 18, 20; [0045], at least one of the plurality of queue control units 36, 38, 40 may be arranged to assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task…Within each task output queue 30, 32, 34, the queue control unit 36, 38, 40 may select the next task to be run in the connected processing unit 16, 18, 20 with respect to a task priority. The priority associated with the task may be adapted dynamically, for example, in response to an availability of the shared memory buffer, a waiting time in the task output queue or a static priority of the processing flow the task belongs to; and [0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device); 
		 and 
		receive the product from the output interface ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an 
	
	Although Beer-Gingold teaches deciding when to execute tasks. ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow; and [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing; [0043], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to an availability information of the corresponding processing unit. The availability information may be comprised in or derived from the task status events signaled by the particular processing unit; and [0045], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, …Within each task output queue 30, 32, 34, the queue control unit 36, 38, 40 may select the next task to be run in the connected processing unit 16, 18, 20 with respect to a task priority. The priority associated with the task may be adapted dynamically, for example, in response to an availability of the shared memory buffer, a waiting time in the task output queue or a static priority of the processing flow the task belongs to).  Beer-Gingold fails to specifically teach, control a time at which the first software component executes based at least in part on transmitting the indication to the input interface, wherein the controller determines the 

	Furthermore, Tan teaches, control a time at which the first software component executes based at least in part on transmitting the indication to the input interface ([0031], Upon selecting the one or more key frames, the television console can also add a predetermined mark into each of the selected one or more key frames. The predetermined mark can be a mark configured to trigger the wireless output end to report the reception time point of the key frame to the television console… If the data frame carries the predetermined mark, the data frame is determined to be a key frame and the wireless output end can immediately report the reception time point of this key frame to the television console), wherein the controller determines the time base at least in part on receiving a time horizon from a second controller controlling execution of another software component ([0004], dynamically monitoring a wireless transmission delay of the first media file and adjusting a play time of the second media file at the local output end based on the wireless transmission delay;[0063], The modules or units described as separate components may be or may not be physically independent of each other. The element illustrated as a module or unit may be or may not be a physical module or unit, that is, may be either located at a position or deployed on a plurality of network modules or units; and [0078], a mixed media file is separated into a first media file and a second media file. A wireless output end receiving the first media file constantly reports wireless transmission delays of key frames in the first media file to a split-type terminal for the split-type terminal to constantly and adaptively adjust a play time of the second media file at a local output end according to the wireless transmission delays. As such, the effect caused by the wireless transmission delay occurred at the 
	
	Beer-Gingold and Tan are analogous because they are both related to tasks scheduling. Beer-Gingold teaches scheduling tasks based on various input and flow parameters (Abstract, task scheduling device arranged to schedule a plurality of tasks; and a plurality of processing units, …for each assigned task, to provide to the task scheduling device at least a task status event which indicates when an execution of the assigned task is finished; wherein the task scheduling device comprises a task scheduler controller unit arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks; and [0030], The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows). Tan teaches a method of scheduling media synchronization tasks based on timing information. (Abstract, dynamically monitoring a wireless transmission delay of the first media file and adjusting a play time of the second media file at the local output end based on the wireless transmission delay). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Beer-Gingold would be modified with the timing mechanism taught by Tan in order to accomplish task scheduling. Therefore, it would have been obvious to combine the teachings of Beer-Gingold and Tan.

As per claim 2, Beer-Gingold teaches, further comprising third instructions that, when executed by the one or more processors, cause the one or more processors to: 
	exchange the first software component for a third software component, wherein the third software component comprises the input interface and the output interface ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data). 

As per claim 3, Beer-Gingold teaches, wherein the second instructions, when executed by the one or more processors, further cause the one or more processors to: 
	provide, as input via the input interface, at least one of a clock signal, sensor data received from a sensor of the autonomous vehicle ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor), or non-deterministic values usable by the first software component to execute.

As per claim 4, Beer-Gingold teaches, wherein the second instructions, when executed by the one or more processors or one or more second processors, further cause the one or more processors to:
	 receive, from an upstream controller associated with a third software component, a second message that comprises a second product of the third software component ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks); and 
	provide, as input via the input interface, the second product as one of the one or more variables ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks).

As per claim 8, Beer-Gingold teaches the invention substantially as claimed including, a system comprising: 
	one or more processors ([0003], data processing system contains one or more processing devices); 
	memory storing: 
		a first component comprising: 
		instructions executable by a computing device, the instructions generating a product used, at least in part, by the computing device to control operation of at least one of a machine control apparatus ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain, which may be the same or a different one of the plurality of processing units 16, 18, 20); and 
		an interface that comprises: 
				a first input interface configured to receive one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers); 
				a second input interface that receives an indication to execute the instructions ([0026], Assigning a task to a processing unit may refer to allocating the processing resource, i.e. the processing unit and input and output buffer to the assigned task and the data to be processed; and [0042], The task scheduling device 12 may comprise a plurality of and
				a first output interface that outputs the product, based at least in part on the one or more variables and receiving the indication ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data); and 
			a first controller associated with the first component ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0039], The task scheduler controller unit 24 of the task scheduling device 12 may comprise an input queue and the task scheduling device 12 may comprise… an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an and comprising first instructions that, when executed by the one or more processors, cause the one or more processors to: 
		control, via the first input interface, an order in which the one or more variables are provided to the first input interface ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow; and [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing; [0043], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to an availability information of the corresponding processing unit. The availability information may be comprised in or derived from the task status events signaled by the particular processing unit; and [0045], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, …Within each task output queue 30, 32, 34, the queue control unit 36, 38, 40 may select the next task to be run in the connected processing unit 16, 18, 20 with respect to a task priority. The priority associated with the task may be adapted dynamically, for example, in response to an availability of the shared memory buffer, a waiting time in the task output queue or a static priority of the processing flow the task belongs to); 
		control, via the second input interface, when the indication is sent to the second input interface, causing the first component to execute ([0032], The processing units 
		receive, via the first output interface, the product ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks); 
		publish, to one or more downstream controllers, a message that comprises the product ([0032], The task status event may be signaled to the task scheduling device 12; and [0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data).
	
	Beer-Gingold fails to specifically teach, publish, to one or more downstream controllers, a message that comprises the product …a time at which the product was received at the first controller. However, Tan teaches, publish, to one or more downstream controllers, a message that comprises the product …a time at which the product was received at the first controller ([0031], Upon selecting the one or more key frames, the television console can also add a predetermined mark into each of the selected one or more key frames. The predetermined mark can be a mark configured to trigger the wireless output end to report the reception time point of the key frame to the television console… If the data frame carries the predetermined mark, the data frame is determined to be a key frame and the wireless output end can immediately report the reception time point of this key frame to the television console).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 9, Beer-Gingold teaches, wherein: 
	the first controller is an online controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows); 
	the first instructions, when executed by the one or more processors, further cause the one or more processors to:
		store, in a log file, an order of events at the interface relative to one or more events at another component ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the events comprising at least one of: 
			providing the one or more variables to the first input interface ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers), 
			causing the first component to execute via the second input interface, or receiving an output from the first component via the first output interface ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks).

As per claim 10, Beer-Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to store, in the log file, at least one of sensor data received from a sensor on an autonomous vehicle ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; [0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor), non-deterministic data consumed by the first component ([0032], The task status event may be signaled to the task scheduling device 12; and [0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data), or diagnostic information regarding execution of the first component.

As per claim 11, Beer-Gingold teaches, wherein: 
	the first controller is a reproducing controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the 
	 the first instructions, when executed by the one or more processors, further cause the one or more processors to: 
		receive a log file that comprises a sequence of events at one or more components ([0030], flow chain buffer unit 22 arranged to store one or more task parameter tables defining one or more processing flows of one or more of the plurality of tasks and one or more associated flow chains an each of the flow chains may comprise one or more of the plurality of processing units. The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], a flow chain buffer unit 22 may, for example, be a shared memory buffer containing a linked list. The task scheduling device may manage execution of one or several processing flows according to the linked list. A flow chain may comprise one or more of the plurality of processing units 16, 18, 20, i.e., a flow chain may comprise information, how to execute a processing flow of tasks using one or more of the processing units of the data processing system 10), the sequence of events defining an order in which the events occurred as the one or more components were executed previously ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with 
		prevent the first component from at least one of receiving the one or more variables or executing based at least in part on determining that providing the one or more variables or causing the first component to execute would disrupt the sequence ([0027], A task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when; and [0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device); and 
		at least one of provide the one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished), cause the first component to execute, or publish the message based at least in part on the sequence ([0032], The task status event may be signaled to the task scheduling device 12; and [0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 

As per claim 13, Beer-Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to provide, as input via the first input interface, at least one of a clock signal, sensor data received from a sensor on an autonomous vehicle ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; [0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor), or non-deterministic values usable by the first software component to execute.

As per claim 14, Beer-Gingold teaches the invention substantially as claimed including a method comprising: 
	controlling, by a first controller, values of one or more variables provided to an input interface associated with a first software component ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data 
	determining, by the first controller, a time at which to cause the first software component to execute based at least in part on at least one of receiving a message ([0024], provide to the task scheduling device 12 at least a task status event which indicates when an execution of the assigned task is finished; and [0027], task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when and to which of the processing units 16, 18, 20), a specified period, a sequence of events, or a horizon time; 
	causing, at the time and by the first controller, the first software component to execute([0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks), execution of the first software component being based at least in part on the one or more variables ([0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished); 
	receiving, at the first controller and from the first software component, a first output of the execution ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks); and 
	publishing, to one or more subscribers and by the first controller, a first message comprising the first output ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks).

	Although Beer-Gingold teaches controlling execution times and iteration of various tasks ([0033], The task scheduling device 12 may be arranged to analyse task status conditions for repeating processing of the same task, and may, for example, assign the same task to the same or another processing unit 16, 18, 20; and [0050], The task iteration may be enabled by the task scheduler controller unit having an input queue 62).  Beer-Gingold fails to specifically teach, publishing …at least one of a period of time before the first controller will cause the first 
	However, Tan teaches, publishing …at least one of a period of time before the first controller will cause the first software component to execute again or a generation time indicating when the first output was received at the first controller or generated by the first software component ([0031], Upon selecting the one or more key frames, the television console can also add a predetermined mark into each of the selected one or more key frames. The predetermined mark can be a mark configured to trigger the wireless output end to report the reception time point of the key frame to the television console… If the data frame carries the predetermined mark, the data frame is determined to be a key frame and the wireless output end can immediately report the reception time point of this key frame to the television console).
	
	Beer-Gingold and Tan are analogous because they are both related to tasks scheduling. Beer-Gingold teaches scheduling tasks based on various input and flow parameters (Abstract, task scheduling device arranged to schedule a plurality of tasks; and a plurality of processing units, …for each assigned task, to provide to the task scheduling device at least a task status event which indicates when an execution of the assigned task is finished; wherein the task scheduling device comprises a task scheduler controller unit arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks; and [0030], The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows). Tan teaches a method of (Abstract, dynamically monitoring a wireless transmission delay of the first media file and adjusting a play time of the second media file at the local output end based on the wireless transmission delay). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Beer-Gingold would be modified with the timing mechanism taught by Tan in order to accomplish task scheduling. Therefore, it would have been obvious to combine the teachings of Beer-Gingold and Tan.
As per claim 16, Beer-Gingold teaches, wherein the first software component comprises first processor-executable instructions and the method further comprising: 
	replacing the first software component with a second software component such that the input interface provides the one or more variables to the second software component and the second software component is caused to execute at the time by the controller and wherein a second output of execution of the second software component is received via the output interface ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data), 
	wherein the second software component comprises second processor executable instructions ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple task).

As per claim 17, Beer-Gingold teaches, further comprising: 
	receiving, at a second controller associated with a second software component ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54; and [0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device), the first message ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks); 
	determining, by the second controller, a first time at which to provide the first message to the second software component based at least in part on a sequence of events ([0027], task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when and to which of the processing units 16, 18, 20 ; and [0045], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, …Within each task output queue 30, 32, 34, the queue control 
	determining, by the second controller ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54; and [0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device), a second time at which to cause the second software component to execute, based at least in part on the sequence ([0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device); 
	providing, at the first time  and by the second controller, the first message to the second software component ([0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device); 
	causing, at the second time and by the second controller, the second software component to execute one or more times ([0059], the second controller unit may be arranged to select the next frame to send to the task processing device; [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run; and [0061] Intra-page level 
	receiving, at the first controller and from the second software component, a second output of execution of the second software component ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data ; and [0062], data may be passed between tasks executed by processing units of the flow chain through shared buffers); and 
	publishing, to one or more second subscribers and by the second controller, a second message comprising the second output ([0039], an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20; [0047], The internal memory shared buffers between different tasks may reduce the memory load and the need to access external memory devices for intermediate results; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows. The second controller unit may also be arranged to terminate processing flows).


	However, Tan teaches, publishing, to one or more second subscribers and by the second controller….at least one of a second horizon time or a second generation time indicating when the second output was received at the second controller or a discrete execution of the second software component that generated the second output ([0019], although the terms "first," "second," "third," etc. may be used herein to describe various information, the information should not be limited by these terms. These terms are only used to distinguish one category of information from another. For example, without departing from the scope of the present disclosure, first information may be referred to as second information; and similarly, second information may also be referred to as first information; [0031], Upon selecting the one or more key frames, the television console can also add a predetermined mark into each of the selected one or more key frames. The predetermined mark can be a mark configured to trigger the wireless output end to report the reception time point of the key frame to the television console… If the data frame carries the predetermined mark, the data frame is determined to be a key frame and the wireless output end can immediately report the reception time point of this key frame to the television console; and [0063], ) The modules or units described as separate components may be or may not be physically independent of each other. The element illustrated as a module or unit may be or may not be a physical module or unit, that is, may be either located at a position or deployed on a plurality of network modules or units. 
	The same motivation used in the rejection of claim 14 is applicable to the instant claim.


As per claim 18, Beer-Gingold teaches, wherein determining the time comprises: 	determining that the first software component should execute before or after another event at a different controller ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain, which may be the same or a different one of the plurality of processing units 16, 18, 20; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows), the another event at the different controller specified by a second message received at the first controller from an upstream controller or based at least in part on the sequence ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain, which may be the same or a different one of the plurality of processing units 16, 18, 20).

As per claim 19, Tan teaches, further comprising determining a duration for which to allow the first software component to execute ([0032], Upon receiving the reception time point of a key frame reported by the wireless output end, the television console calculates a difference between the reception time point and the transmitting time point of the key frame, to obtain a wireless transmission delay of the key frame. The television console can constantly transmit key frames to the wireless output end, and dynamically monitor the wireless transmission delay at the wireless output end by monitoring the reception time points of the key frames reported by the wireless output end); and 
	preventing the first software component from executing before the time and once the duration expires (Tan, [0034], upon receiving the reception time point of a key frame reported by the wireless output end and calculating the wireless transmission delay according to the reception time point and a locally recorded transmitting time point, the television console can immediately and adaptively adjust the play time of the second media file at the local output end according to the wireless transmission delay, such that the first media file and the second media file are synchronously played).

As per claim 20, Beer-Gingold teaches, further comprising: 
	processing sensor data through the first software component based at least in part on providing, as input via the input interface, the sensor data as one of the one or more variables ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); and 
etermining the time based at least in part on determining, based at least in part on the log file, a sequence of events relative to one or more events at least one of the first software component or one or more other components ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing…The input queue may be comprised in the task scheduler controller unit 24 or it may be implemented as a separate unit connected to the task scheduler controller unit 24; and [0045], at least one of the plurality of queue control units 36, 38, 40 may be arranged to assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, i.e., the task scheduler controller unit 24), wherein the one or more events are indicated by one or more messaged received at the first controller from one or more other controllers associated with the one or more other components ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status .

	Claims 5-7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beer-Gingold-Tan as applied to claims 1, 8, and 14 and in further view Lu et al. (United States Patent Publication 20190268601).

As per claim 5, Beer-Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to: 
	serialize, as a keyframe, an internal state of the first software component ([0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run); and 
	wherein the output interface is configured to output the keyframe to the controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to 
	
	Beer-Gingold does not specifically mention a keyframe; however it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Beer-Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
serialize, as a keyframe, an internal state of the first software component ([0020], the dynamic video content can be encoded using a second predictive coding structure different from the first predictive coding structure. For example, in the second predictive coding structure, predicted frames can be reference frames and/or multiple key frames can be used (e.g., transmitted on a periodic basis).

	The combination of Beer-Gingold-Tan and Lu are analogous because they are each related to tasks scheduling. Beer-Gingold teaches scheduling tasks based on various input and flow parameters. Tan teaches a method of scheduling media synchronization tasks based on timing information. Lu teaches a method of scheduling streaming video content using encoding and decoding of keyframes. (Abstract, Techniques are described for streaming video content between computing devices. For example, a computing device can stream encoded video content to one or more receiving devices. The computing device can detect whether video content to be encoded is static content or dynamic content and switch the coding structure accordingly; and [0021], sending device encodes video content and transmits the encoded video content as a stream of video frames, as streaming video, to one or more receiving devices for decoding and display). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination  Beer-Gingold-Tan  would be modified with the encoding/decoding mechanism taught by Lu in order to accomplish task scheduling of frames. Therefore, it would have been obvious to combine the teachings of Beer-Gingold-Tan and Lu.

As per claim 6, Beer-Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to serialize the internal state at least one of periodically ([0050], The task iteration may be enabled by the task scheduler controller unit having an input queue 62; [0051], After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70; [0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) 

	Beer-Gingold fails to specifically teach, or based at least in part on determining that a degree of change of the internal state meets or exceeds a threshold degree of change.
	However, Lu teaches, or based at least in part on determining that a degree of change of the internal state meets or exceeds a threshold degree of change (Lu, [0006], In some implementations, the amount of change is calculated based on the difference in pixel values (e.g., RGB or YUV pixel values) between the video frames and comparing the difference to a threshold value… If the video content is determined to be dynamic video content, then the 
	Lu also teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to serialize the internal state at least one of periodically ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the seco000nd predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 7, Beer-Gingold-Lu teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to:
	skip to a discrete execution of the first software component specified by the keyframe at a time subsequent to serializing the keyframe ([0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device); 
	deserialize the keyframe to set the internal state of the first software component to match the internal state serialized by the keyframe (Beer-Gingold, [0031], compressed video data may first be de-compressed, and then upsizing, colour space conversion and display enhancement may be applied to the video data before displaying the decoded video content; and [0053], The data processing system 90 may be arranged to apply processing flows of tasks to the input data received through data input interface 126. For example, received input video data may be downsized, if necessary, and compressed. Compressed video frames may, for example, be stored in compressed video frame buffers 136 located in the external memory device 132. For compression and decompression, the video codec 106 may use reference buffers 138 located in the external memory 132. The GPU may, for example, be connected to use a shared memory buffer 104 for providing graphics that may be overlaid with the video content. A graphics frame buffer 140 located in the external memory 132 may be connected to receive graphics content. Compressed video data may be subject to temporal interpolation. A processing flow dedicated to displaying video content may comprise accessing compressed video data from the memory using and 
	cause the first software component to execute, starting from the discrete execution ([0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 12, Beer-Gingold teaches, wherein the interface further comprises:
	a second output interface that serializes a first internal state of the first component as a first keyframe and outputs the first keyframe ([0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run), wherein the first internal state comprises at least one of a non-deterministic variable value, a counter value, output context ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run), or an internal variable value that is based at least in part on a previous execution of the first component; and 
	a third input interface that receives a second keyframe, deserializes the second keyframe into a second internal state, and causes an internal state of the first component to be set to the second internal state ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run).

	Beer-Gingold does not specifically mention a keyframe; however it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Beer-Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 15, Beer-Gingold teaches, further comprising saving, in the log file, at least one of: 
	sensor data provided as input to the input interface ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); 
	the sequence of events, wherein saving the sequence of events comprises monitoring behavior at the first software component relative to one or more events at another software component ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing…The input queue may be  the events comprising at least one of receiving a message, publishing the first message, providing input to the input interface, a start of the execution, a completion of the execution, or receiving the output ([0039], an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20); 
	data provided as input to the input interface ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; [0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); 
	data received as output from the output interface ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks); or 
	a keyframe generated by the first software component and output via the output interface ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run; and [0061], Intra-page level scheduling and processing may be applied to pages 148 of a frame and may be performed by dedicated acceleration engines or other processing units of the data processing system).
	Beer-Gingold does not specifically mention a keyframe; however it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Beer-Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


       /LEWIS A BULLOCK  JR/       Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                                                                                                                                                                                                                 
MELISSA A. HEADLY
Examiner
Art Unit 2199